       Case 4:17-cv-07142-HSG Document 137 Filed 12/20/19 Page 1 of 5



 1   STEVEN M. SCHATZ, State Bar No. 118356
     BORIS FELDMAN, State Bar No. 128838
 2   DYLAN G. SAVAGE, State Bar No. 310452
     ALEXANDER K. BREHNAN, State Bar No. 317776
 3   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 4   650 Page Mill Road
     Palo Alto, CA 94304-1050
 5   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 6   Email: sschatz@wsgr.com
            boris.feldman@wsgr.com
 7          dsavage@wsgr.com
            abrehnan@wsgr.com
 8
     Attorneys for Defendant
 9   Stephen R. Clarke

10                                UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12
     In re Aqua Metals, Inc. Securities Litigation,   )   CASE NO.: 4:17-CV-07142-HSG
13                                                    )
                                                      )   CLASS ACTION
14                                                    )
                                                      )   DEFENDANT STEPHEN R.
15                                                    )   CLARKE’S SUPPLEMENTAL
                                                      )   MEMORANDUM IN FURTHER
16                                                    )   SUPPORT OF MOTION TO
                                                      )   DISMISS AMENDED
17                                                    )   CONSOLIDATED COMPLAINT
                                                      )   FOR VIOLATION OF SECURITIES
18                                                    )   LAWS
                                                      )
19                                                    )   Date:        January 30, 2020
                                                      )   Time:        2:00 p.m.
20                                                    )   Courtroom:   2, 4th Floor
                                                      )   Judge:       Haywood S. Gilliam
21                                                    )

22

23

24

25

26

27

28


     STEPHEN R. CLARKE’S REPLY IN FURTHER
     SUPPORT OF MOTION TO DISMISS
        Case 4:17-cv-07142-HSG Document 137 Filed 12/20/19 Page 2 of 5



 1           Dr. Stephen R. Clarke submits this Supplemental Brief in Further Support of Defendants’

 2   Motion to Dismiss Plaintiff’s SAC.

 3                                              ARGUMENT1

 4           There are defects in Plaintiff’s SAC that even forty pages of briefing, on top of the 550

 5   paragraphs and over 200 pages in its Complaint, cannot overcome. Plaintiff’s opposition

 6   (“Opp.”) to Defendants’ motion to dismiss (“Motion”) does not grapple with a number of key

 7   and dispositive issues raised in Defendants’ briefs (“Defs. Br.” and “Clarke Br.”). Among other

 8   things, though Plaintiff attempts to portray Clarke as perhaps the principal actor in its

 9   AquaMetals tale, when scrutinized, Plaintiff’s assertions rely on sleight of hand, out-of-context

10   statements, persistent efforts at creating confusion, and a counter-sensical theory of scienter.

11   Accordingly, Plaintiff has not alleged viable securities claims, and Defendants’ Motion should be

12   granted.2

13           First, Plaintiff refuses to meaningfully address that Clarke not only held on to his stock

14   both during and after the Class Period, he repeatedly purchased more. See Clarke Br. at 4 & RJN

15   Ex. 31. Plaintiff tries to portray this as no big deal, citing cases for the proposition that the

16   absence of stock sales is not dispositive – but it is. Opp. at 37. A typical securities case involves

17   allegations that a defendant sold stock in advance of the company disclosing bad news to the

18   market. Here, however, Clarke did the opposite: he continued to invest in AquaMetals, which

19   reveals a belief in the Company that is antithetical to the entire premise of the claims against
20   him. Simply put, he put his money where his mouth was, which renders Plaintiff’s proffered
21   narrative implausible. Dismissal is appropriate on this ground. See, e.g., Eclectic Props. E., LLC

22   v. Marcus & Millichap Co., 751 F.3d 990, 996-97 (9th Cir. 2014); In re Century Aluminum Co.

23   Sec. Litig., 729 F.3d 1104, 1108 (9th Cir. 2013). Plaintiff’s half-hearted attempt to distinguish

24   Clarke’s cited cases on the basis that they found “patterns of insider trading [] negated already

25
         1
          Clarke incorporates by reference Defendants’ Reply Memorandum of Law in Further
26   Support of Motion to Dismiss, filed concurrently herewith. All capitalized terms not defined
     herein have the same meaning as set forth in Clarke’s Supplemental Brief (ECF No. 129).
27
         2
          Plaintiff also suggests that Defendants concede the merits of the claims for scheme liability
28   and control person liability, to the extent premised thereupon (Opp. at 1, 8-9). That is directly
     contradicted by the reservation of rights in Defendants’ moving brief. Defs. Br. at 1 n.1.

     STEPHEN R. CLARKE’S REPLY IN FURTHER                -1-
     SUPPORT OF MOTION TO DISMISS
       Case 4:17-cv-07142-HSG Document 137 Filed 12/20/19 Page 3 of 5



 1   weak allegations of scienter” (Opp. at 38 n.39) ignores clear language stating that stock

 2   purchases do not support a strong allegation of scienter, and also fails to address the underlying

 3   rationale for such a holding. Clarke Br. at 4-5.

 4          Second, Plaintiff persists in conflating “AquaRefining” with the overall recycling

 5   process, even after Defendants specifically highlighted the distinction between the two in their

 6   motion to dismiss papers. In other words, Plaintiff’s case continues to be premised on the notion

 7   that “AquaRefining” as used in SEC filings and press releases refers to the entire process of lead

 8   acid battery recycling, from breaker to ingot. But as Defendants pointed out, “AquaRefining”

 9   specifically refers to the core technology that allows lead to be recycled without high-heat

10   smelters. See, e.g., Defs. Br. at 3-8, 19-21; Clarke Br. at 3. Plaintiff does not (as it cannot)

11   dispute that process works – notwithstanding its baseless misconstruction of Defendants’

12   supposed “admission” that technology is “unproven” (see infra p. 2) – nor does it allege facts

13   establishing that investors would have failed to understand this distinction. Instead, it hopes the

14   Court is confused about the meaning of this very precise language, otherwise ignoring this

15   fundamental problem with its SAC. The SAC should be dismissed on this ground alone.

16          Third, in response to Defendants’ (well-taken) point that any problems were either

17   unanticipated or believed to be soluble, Plaintiff stakes its case on two things: Defendants’

18   alleged admissions about the state of AquaRefining, and the CWs’ alleged testimony. Opp. at 2.

19   With respect to the “admissions,” Plaintiff relies on an out-of-context quotation that “the
20   AquaRefining technology was ‘unproven[.]’” Opp. at 8, 13 & n.10. But as even Plaintiff
21   concedes (id. at 13 n.10), the immediately preceding sentence clarifies that the Company is

22   stating its “business model . . . has not been proven,” including because its “lead recycling

23   production line is the first-of-its-kind” and nobody had “successfully built a production line that

24   commercially recycles LABs without smelting.” RJN Ex. 27 at 20 (emphasis added); see also

25   Defs. Br. at 22-23. As discussed extensively in Defendants’ papers, it is those unanticipated

26   production-related issues – such as integrating the battery breaker and sticky lead, neither of

27   which relate to the chemical process of AquaRefining – that Clarke believed were soluble and

28   resulted in unforeseeable delays. Defs. Br. at 2-8, 17-18; Clarke Br. at 3-6.


     STEPHEN R. CLARKE’S REPLY IN FURTHER               -2-
     SUPPORT OF MOTION TO DISMISS
       Case 4:17-cv-07142-HSG Document 137 Filed 12/20/19 Page 4 of 5



 1          Similarly, Plaintiff makes the misleading assertion that Defendants admitted the

 2   “commissioning process was not complete and the modules . . . were only in testing mode[.]”

 3   Opp. at 8, 18. Here again, Plaintiff tries to engage in a game of double-speak. See, e.g., Defs.

 4   Br. at 22. “Commissioning” simply means that modules are installed and ready to operate. Id.

 5   Plaintiff does not dispute that was the case. Rather, Plaintiff’s real complaint appears to be that

 6   it erroneously conflated commissioning with commercialization. But Plaintiff provides no basis

 7   to recover for that unfounded assumption as securities fraud.

 8          Fourth, regarding the CWs, Plaintiff relies on the false premise that showing Clarke

 9   knew about production-related problems means Plaintiff has established Clarke believed

10   AquaRefining itself was inoperable. See Opp. at 32-35. That is not the case. With respect to

11   CW1, the only alleged conversations with Clarke are ones where potential solutions to sticky

12   lead were discussed. Opp. at 34. That Clarke was working to fix the problem, however, does

13   not establish that he thought AquaRefining did not work. See Clarke Br. at 5-6. The same is true

14   for CW4, who claims to have been present simply for “first-hand conversations . . . about the

15   problems,” and CW5, who alleges he or she “attend[ed] meetings with Clarke and Mould where

16   the problems were discussed[.]” Opp. at 34. Significantly, Plaintiff has eschewed any

17   discussion about the specifics of the purported communications and instead chooses the vaguest

18   of references.3

19          Fifth, Plaintiff again asserts that IB and JCI were hoodwinked by the Defendants, a claim
20   that is illogical on its face given their continued relationships with the Company. Opp. at 20-21.
21   Plaintiff tries to explain this away by pointing to IB’s stock sales and that the deadline to

22   conclude discussions with JCI about a definitive agreement has been moved, but does not and

23   cannot dispute that the relationships are ongoing. Compare Opp. at 21, with Clarke Br. at 3.

24   Plaintiff’s speculation about the stock sales is particularly unwarranted as it ignores benign

25   explanations for selling stock and also turns on the assumption, supported by no factual

26

27
        3
28       Plaintiff appears to concede that CW2 and CW3 had no direct contact at all with Clarke.
     Opp. at 34.

     STEPHEN R. CLARKE’S REPLY IN FURTHER               -3-
     SUPPORT OF MOTION TO DISMISS
       Case 4:17-cv-07142-HSG Document 137 Filed 12/20/19 Page 5 of 5



 1   allegations in the SAC, that IB committed the crime of insider trading. See Opp. at 21; SAC ¶¶

 2   500-502.

 3                                           CONCLUSION

 4          In addition to the reasons described in the Defendants’ Motion and for the above reasons,

 5   Clarke respectfully requests that the SAC be dismissed with prejudice as asserted against him.

 6

 7   Dated: December 20, 2019                         WILSON SONSINI GOODRICH & ROSATI
                                                      Professional Corporation
 8

 9
                                                      By: /s/ Steven M. Schatz
10                                                           Steven M. Schatz
                                                             Boris Feldman
11                                                           Dylan G. Savage
                                                             Alexander K. Brehnan
12                                                           650 Page Mill Road
                                                             Palo Alto, CA 94304-1050
13                                                           Telephone: (650) 493-9300
                                                             Facsimile: (650) 565-5100
14                                                           Email: sschatz@wsgr.com
                                                                     boris.feldman@wsgr.com
15                                                                   dsavage@wsgr.com
                                                                     abrehnan@wsgr.com
16
                                                           Attorneys for Defendant
17                                                         Stephen R. Clarke

18

19
20
21

22

23

24

25

26

27

28


     STEPHEN R. CLARKE’S REPLY IN FURTHER            -4-
     SUPPORT OF MOTION TO DISMISS
